Citation Nr: 1436774	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  10-29 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), and if so, whether service connection for an acquired psychiatric disorder is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to February 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the Veteran's application to reopen his claim of entitlement to service connection for PTSD.  

The Board notes that the record shows additional psychiatric diagnoses, to include depressive disorder not otherwise specified (NOS).  In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2012). 

However, the Board notes that the United States Court of Appeals for the Federal Circuit has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b) , the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence. See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id. 

Therefore, under Boggs and Ephraim, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection for PTSD.  As the Board determines herein that such evidence sufficient to reopen the Veteran's claim has been received, the Board has recharacterized his claim of service connection for PTSD pursuant to Brokowski, Robinson, and Clemons as entitlement to service connection for an acquired psychiatric disorder.

In June 2014, the Veteran and his spouse testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  At this hearing, the Veteran waived RO consideration of all evidence received since the issuance of the June 2010 statement of the case.  38 C.F.R. 
§ 20.1304(c) (2013).  Therefore, the Board may consider all such newly received evidence.    

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in the electronic files reveals that, aside from the transcript from the June 2014, a copy of which has been physically added to the record, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in June 2005, the RO denied service connection for PTSD.   

2.  Evidence added to the record since the final June 2005 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The June 2005 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004) [2013].  

2.   New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for PTSD is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor, is required.  See 38 C.F.R. 
§ 3.304(f).  With regard to the second PTSD element as set forth in 38 C.F.R. 
§ 3.304(f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d). 

If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  See 38 C.F.R. § 3.304(f). 

Prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor. See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

However, effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that were pending at the Board but not decided by the Board as of July 13, 2010, as is the case here.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010). 

Once the claimed stressor has been verified, the Veteran's personal exposure to the event may be implied by the evidence of record.  A Veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

Service connection for PTSD was denied by a June 2005 rating decision to which the Veteran was notified later in that month.  At the time of the decision, the RO considered the Veteran's service treatment and personnel records, VA treatment records dated from June 1998 to October 2004, a March 2005 VA examination report, and the Veteran's statements.  The RO noted the Veteran's claimed stressors; however, determined that such descriptions did not allow for verification.  Additionally, the medical evidence of record, to include the March 2005 VA examination, failed to show that he met the full criteria for a diagnosis of PTSD. Therefore, the RO denied the Veteran's claim on the basis that there were no verified stressors or a confirmed diagnosis of PTSD that would permit a grant of service connection for such disorder.  As the Veteran did not filed a notice of disagreement with respect to this decision, and new and material evidence was not received within one year of the notice of this decision, the June 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004) [2013]; 38 C.F.R. § 3156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b)  7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The record subsequent to the June 2005 rating decision includes a stressor statement from the Veteran detailing a suicide of an individual with the same military occupational specialty (MOS) as the Veteran whose name included the letters "berry" or "burry."  See February 15, 2009, VA Form 21-0781.  The RO obtained a record from the U.S National Archives & Records Administration in April 2010 indicating that an individual with the last name of "Scarberry" with the same MOS of the Veteran died from "Accidental Self-Destruction" while serving in the same unit of the Veteran in the Republic of Vietnam in May 1969, a date which coincides with the Veteran's service with this unit.  As such, the RO determined that the Veteran's stressor with regard to the suicide of his service comrade had been confirmed.  See April 2010 Memorandum.  Also added to the record since the June 2005 rating decision are clinical reports reflecting diagnoses of PTSD by a VA treatment providers in October 2008 and June 2009 VA.  Finally, the Veteran testified at his Board hearing that, during his service in Vietnam, he experienced incoming fire at which time he was afraid for his life, and has experienced psychiatric symptomatology since service.

Based on the foregoing evidence, the claim for service connection for PTSD was reopened by the AOJ.  See June 2010 statement of the case.  However, the Board must make an independent determination as to whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Clearly, the results of the stressor development and clinical diagnoses of PTSD received since the June 2005 rating decision, while not conclusive as to the matter, raise a reasonable probability of substantiating the claim in light of the bases of the prior denial.  Moreover, the current assertions by the Veteran, to include in sworn testimony to the undersigned, contain greater detail surrounding the stressors coincident with the Veteran's service, particularly those related to his fear of attacks by the enemy.  Thus, these lay statements received in conjunction with the claim to reopen, being not entirely cumulative of statements of record at the time of the June 2005 rating decision, represent new evidence.  As the credibility of the assertions in this new evidence as to the stressors the Veteran experienced during service must be presumed, such statements raise a reasonable probability of substantiating the claim. Justus, supra.  Therefore, the Board finds that new and material evidence has been received to reopen the claim for service connection for PTSD. 38 C.F.R. § 3.156(a); Shade, supra.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened.


REMAND

Prior to rendering a decision on the merits, the Board finds that additional development is necessary to decide the claim of entitlement to service connection for an acquired psychiatric disorder. 

While the Board recognizes the verified stressor and diagnoses of PTSD as set forth in the decision above, a VA examination conducted in May 2010 to determine whether the criteria for a diagnosis of PTSD were met found that the Veteran did not meet the "full DSM-IV" criteria for a diagnosis of PTSD.  The undersigned notes that this examination was conducted by a licensed clinical psychologist and not, as asserted by the Veteran at the hearing before the undersigned, a nephrologist.  The reports from this examination otherwise reflect a thorough consideration of the relevant in-service and post-service history.     

However, and as indicated in the decision above, during the pendency of the Veteran's claim, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor in certain circumstances of non-combat Veterans.  In particular, under these revisions, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity, and a VA mental health professional finds that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2013).

In this case, the Veteran's awards and decorations are not indicative of combat service.  The Veteran's service personnel records do reflect service in the Republic of Vietnam as a Radio Relay Carrier Attendant and Supply Clerk with the 261st Signal Company of the 459th Signal Battalion from November 1968 to July 1969 and as a Supply Clerk with the headquarters unit of the 41st Signal Battalion for a period beginning in July 1969.  His service personnel records reflect service in the Republic of Vietnam until September 1969. 

In written statements submitted in February 2009 and sworn testimony presented at the June 2014 hearing, the Veteran has described stressors, while attached to a Korean infantry unit, to include witnessing bodies killed in a booby trap and being subjected to sniper fire, during which time he feared for his life.  In light of these stressor statements which describe fear of hostile military activity, the Board finds that a remand is necessary in order to obtain an opinion as to whether the Veteran has PTSD or any other psychiatric disorder that is result of the fear of hostile military activity.  Moreover, as the adjudication by the AOJ does not reflect consideration of the liberalizing amendments in question as codified at 38 C.F.R.  § 3.304(f)(3), this remand will allow the AOJ to conduct the initial consideration of these amendments, thereby ensuring due process to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Given the description of the nature of the Veteran's service with the 261st Signal Company, the Board will also request that the AOJ attempt to verify the Veteran's stressors through the U.S. Army and Joint Service Records Research Center (JSRRC).  While the AOJ in April 2009 found that that the available information was insufficient for purposes of referring the Veteran's claim to JSRRC to corroborate his claimed in-service stressors, and specific stressors may not be verifiable, it is possible that the unit histories, morning logs, after action reports etc. from the Veteran's units during his service in Vietnam may confirm his account as to the nature of his service.  

Finally, at his June 2014 hearing, the Veteran testified that he received psychiatric treatment at the Crown Point, Indiana, VA facility, which falls under the umbrella of the Chicago, Illinois, VA Medical Center.  The most recent treatment records of record are dated in March 2010.  Therefore, while on remand, updated VA treatment records should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from Crown Point, Indiana, VA facility, which falls under the umbrella of the Chicago, Illinois, VA Medical Center dated from March 2010 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Contact the JRSSC or any other appropriate federal facility for the purpose of obtaining such information as unit histories, morning reports, after action report, etc.  for the 261st Signal Company of the 459th Signal Battalion from November 1968 to July 1969 and the headquarters unit of the 41st Signal Battalion for the period beginning between July and September 1969.  Any response should be documented in the claims file. 

3.  After completing the above development and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of his acquired psychiatric disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  

The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria. 

The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of a verified in-service stressor.  In this regard, the examiner is advised that the Veteran's stressors related to SP4 Scarberry's suicide by self-inflicted gunshot wound and his fear of hostile military activity coincident with his service in Vietnam are considered verified.

For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service, to include the aforementioned stressors.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed acquired psychiatric disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the claim for service connection  for an acquired psychiatric should be readjudicated, with specific consideration of the amendments codified at 38 C.F.R. § 3.304(f)(3) (2013).  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case that documents consideration of the of the amendments codified at 38 C.F.R. § 3.304(f)(3) (2013).  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


